DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/5/2021 has been entered.  Claims 10-11, 13-17 and 19-20 remain pending in the present application.
Allowable Subject Matter
Claims 10-11, 13-17 and 19-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a brace member defining a continuous peripheral edge at a proximal end of the brace member, the continuous peripheral edge continuously abutting the continuous contact surface and circumscribing the second jaw” in the combination of claim 10 and “the brace member defining a peripheral edge; abutting an entirety of the peripheral edge against a continuous contact surface of the fitting, which comprises abutting a first portion of the peripheral edge against an end wall of the slot and abutting a second portion of the peripheral edge against a lip wall of a lip of the fitting” in the combination of claim 17 are not anticipated or made obvious by the prior art of record. Heath US 2015/0252915, as discussed in the Final Rejection dated 1/7/2021 discloses fitting (Fig. 8a) for engaging a brace member (see 312, Fig. 8b for example), the fitting comprising: a fitting body (see annotated figure 8a); a first jaw (363, Fig. 8a) extending from the fitting body (see Fig. 8a); a second jaw (360, Fig. 8a) extending from the fitting body (see Fig. 8a), the first jaw and second jaw defining a slot there between (see 365 Fig. 8a); and a solid, continuous contact surface (see annotated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632